Dyxman, J.
This is an appeal from an order denying a motion made by the defendant for a retaxation of the costs. The question involved relates to the fees of the referee before whom the cause was tried.
The stipulation of the counsel for the compensation of the referee prescribes a certain sum for every hearing, and the misunderstanding originates in the interpretation of that term. The charges of the referee are made on the theory that an adjournment was a hearing within the meaning of the stipulation, and there are three affidavits to prove that such was the construction it received by all the lawyers during the 'progress of the trial.
The proof seems to be sufficient to justify the charges of the referee,' and the order should be affirmed, with ten dollars costs and disbursements.
Barnard and Pratt, JJ., concur.